Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10, and 13-17 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NOTE: Examiner realized that (a) the instant specification promotes half-duplex (HD) FDD (para. 2), although full-duplex (FD) is also supported (para. 5 & 35) wherein only FD enables the amended claim language of first & second frequency, (b) only para. 47 recites limitation “frequency resources”, and (c) specification fails to recite “overlap” limitation; so Examiner will interpret overlap as “simultaneous transmission” per full-duplex definition.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitney (US 8,417,264) in view of Gao (US 2013/0142268) and Lindoff (Us 2009/0135748).
Regarding claims 1 and 8, Whitney describes a first user equipment (UE)/method, comprising:
a transceiver; and a processor operationally coupled to the transceiver (fig. 3, MS 14, 16 or 18 each comprising a transceiver & processor):
wherein the processor is configured to:
transmit, via the transceiver, a communication indicating a location of the first UE, wherein the first UE is in proximity to a second UE (fig. 3 & col. 8 lines 20-24, nearby MS 14, 16 or 18 (first UE) sends its location to MS 12) (second UE)); and
transmit, via the transceiver, data in a subframe or time slot, wherein the first UE transmits the data and a second UE receives, based on the first UE and the second UE being in proximity (fig. 3 & col. 7 lines 33-37, enabling querying mobile station & nearby mobile stations to perform direct peer-to-peer communication).
Whitney fails to further explicitly describe:
first UE transmitting data in a [same] subframe or time slot to the receiving second UE.
Gao also describes wireless device-to-device communication (para. 1), further describing:
first UE transmitting data in a [same] subframe to the receiving second UE (para. 32 or 37, subframes used for D2D communication).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the data transmitted from first transmitting UE to second receiving UE be in a subframe as in Gao.
The motivation for combining the teachings is that this communication technique improves resource efficiency (Gao para. 28).
Whitney and Gao combined fail to further explicitly describe:
receive, via the transceiver, a scheduling message indicating first freqeucny resources;
transmit data using the indicated first resources,
the second UE receives in response to a scheduling message indicating second frequency resources that at least overlap with the first frequency resources.
Lindoff also describes wireless communications (abstract), further describing:
a first UE receives, via the transceiver, a scheduling message indicating first frequency resources; transmit data using the indicated first resources, the second UE receives in response to a scheduling message indicating second frequency resources that at least overlap with the first frequency resources (fig. 5 & para. 40, LTE base station schedules resources to (first & second) UEs according to full duplex schedule #520, see also fig. 1 & para. 4 or 17, for operation that supports full-duplex (i.e. simultaneous (overlap) transmission using different transmit & receive frequencies).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transceiver in first & second UEs of Whitney and Gao combined to transmit & receive using first & second frequency resources as per the received scheduling just like Lindoff.
The motivation for combining the teachings is that this enables an adaptation that support full-duplex terminals with reduced interference between mobile terminals (Lindoff, abstract).
Regarding claim 15, Whitney describes a network device comprising:
	a transceiver; and a processor operationally coupled to the transceiver (fig. 3, MS 12 comprising a transceiver & processor):
wherein the processor is configured to:
receive, via the transceiver, a communication indicating a location of the first UE, wherein the first UE is in proximity to a second UE  (fig. 3 & col. 8 lines 20-24, nearby MS 14, 16 or 18 (first UE) sends its location to MS 12) (network device)); and
receive, via the transceiver, data, wherein the first UE transmits the data and a second UE receives, based on the first UE and the second UE being in proximity.
Whitney fails to further explicitly describe:
first UE transmitting data in a [same] subframe or time slot to the network device.
Gao also describes wireless device-to-device communication (para. 1), further describing:
first UE transmitting data in a [same] subframe to the receiving second UE (network device) (para. 32 or 37, subframes used for D2D communication).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the data transmitted from first transmitting UE to second receiving UE be in a subframe as in Gao.
The motivation for combining the teachings is that this communication technique improves resource efficiency (Gao para. 28).
Whitney and Gao combined fail to further explicitly describe:
receive, via the transceiver, a scheduling message indicating first freqeucny resources;
transmit data using the indicated first resources,
the second UE receives in response to a scheduling message indicating second frequency resources that at least overlap with the first frequency resources.
Lindoff also describes wireless communications (abstract), further describing:
a first UE receives, via the transceiver, a scheduling message indicating first frequency resources; transmit data using the indicated first resources, the second UE receives in response to a scheduling message indicating second frequency resources that at least overlap with the first frequency resources (fig. 5 & para. 40, LTE base station schedules resources to (first & second) UEs according to full duplex schedule #520, see also fig. 1 & para. 4 or 17, for operation that supports full-duplex (i.e. simultaneous (overlap) transmission using different transmit & receive frequencies).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transceiver in first & second UEs of Whitney and Gao combined to transmit & receive using first & second frequency resources as per the received scheduling just like Lindoff.
The motivation for combining the teachings is that this enables an adaptation that support full-duplex terminals with reduced interference between mobile terminals (Lindoff, abstract).


	Regarding claims 2, 9 and 16, Whitney describes:
wherein the first UE and the second UE are in a same cell of a base station (col. 5 lines 22-24 & 30-31, RAN 42 comprising base transceiver station (base station) providing mobile stations to operate in one cell).
Regarding claims 3, 10 and 17, Whitney describes:
wherein the first UE is in a cell of a base station and the second UE is not in the cell  (col. 5 lines 22-24 & 30-31, RAN 42 comprising base transceiver station (base station) providing mobile stations to operate in more than one cell sectors ).
Regarding claims 6, 13 and 20, Whitney describes:
wherein the indicated first frequency resources are LTE resources (col. 3 line 17, cellular wide area network protocol deployed is LTE).
Regarding claims 7 and 14, Whitney describes:
wherein the same subframe or time slot is the same subframe (Gao, para. 28 or 32 or 37, BS-controlled/receiving from base station information of which subframes (resources) to be used for D2D communication, wherein same subframe transmitted by transmitting UE is received by receiving UE).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469